Citation Nr: 1809681	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-17 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse

ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to May 1986, with additional reserve service.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's tinnitus and bilateral hearing loss are attributable to in-service noise exposure. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Tinnitus and sensorineural hearing loss are "organic diseases of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the present case, the Board finds that the Veteran currently has tinnitus and bilateral hearing loss.  

Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has competently stated that she has ringing in her ears and the Board finds her statements to be credible.  It is also notable that in a private evaluation completed in July 2017, a physician diagnosed tinnitus.  Therefore, there is evidence of a current disability.

Regarding hearing loss, audiometry completed in July 2017 reflects puretone thresholds of 40 decibels or greater at 2000, 3000, and 4000 Hz in both ears.  Therefore, the evidence reflects that the Veteran currently has bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.

The Veteran contends she began experiencing tinnitus and symptoms of decreased hearing during active duty service as a result of exposure to acoustic trauma from aircraft and from sirens from emergency vehicles.  The Veteran explained she noticed ringing in her ears during active service around the middle of 1983 and she described it as a high-pitched whine or whistle.  She also reported noticing a decrease in her hearing sensitivity during her active duty service.  The Veteran noted these symptoms began in and have persisted since active duty service.  Her spouse also testified that he met the Veteran in 1983 during her service and that he had observed her having symptoms of difficulty hearing since her service.  See Hearing Transcript.  The July 2017 Disability Benefits Questionnaire, completed by private doctor J.E., and submitted by the Veteran also indicates that sensorineural hearing loss and tinnitus have been present since the 1980s.         
 
The Board also finds that the Veteran suffered an in-service injury, namely exposure to hazardous noise.  She has provided competent, credible, and probative testimony regarding specific noise exposures.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that laypersons are competent to report lay observable symptoms and information of which they have personal knowledge).  For example, the Veteran indicated that her tinnitus began during active duty service.  She explained that her job required her to respond to medical emergencies on the flight line, which exposed her to aircraft noise and sirens from emergency vehicles.  See Hearing Transcript.  The Veteran's service records corroborate her account of in-service noise exposure.  Specifically, the Veteran's DD Form 214 lists her military occupational specialty as medical service specialist.  Additionally, the Veteran's spouse confirmed that the aircraft at the Air Force Base where the Veteran was stationed at the time, Nellis Air Force Base, produced very high-pitched noise that he described as "deadly."  See Hearing Transcript.  Moreover, the Veteran's service records show she was stationed at Nellis Air Force Base.  See July 1985 Service Personnel Record.  The Veteran's description of in-service noise exposure is generally consistent with the known circumstances of her military service. 

The Board finds the Veteran competent and credible with regard to her claim of incurrence of tinnitus and symptoms of decreased hearing in service and continuity of symptoms of tinnitus and decreased hearing since service.  There is evidence that she had noise exposure in service.  The Board also finds the Veteran's statements that she has been experiencing tinnitus and bilateral hearing loss continuously since her discharge from service to be competent and credible and places great weight of probative value on them.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for tinnitus and bilateral hearing loss have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for tinnitus is granted. 

Service connection for bilateral hearing loss is granted.



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


